271 F.3d 953 (9th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.RUBEN ZUNO-ARCE, Defendant-Appellant.
No. 98-56770D.C. No. CV-98-2930-ER
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed May 23, 2001Order Published November 8, 2001

Before: Browning, Goodwin, and Graber, Circuit Judges.

ORDER

1
This case is stayed pending issuance of the mandate in Valerio v. Bayer, 2000 WL 425016, No. 98-99033.

ORDER

2
The order filed May 23, 2001, staying the mandate in this case pending issuance of the mandate in Valerio v. Bayer, No. 98-99033, 2000 WL 425016 (9th Cir. Apr. 19, 2000), reh'g en banc granted, 254 F.3d 824 (9th Cir. 2001), is designated for publication.